IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sephardic Taxi, LLC,                            :
                  Appellant                     :
                                                :    No. 2343 C.D. 2015
                v.                              :
                                                :    Submitted: June 3, 2016
The Philadelphia Parking Authority              :



BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE DAN PELLEGRINI, Senior Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                               FILED: July 22, 2016


                Sephardic Taxi, LLC (Appellant) appeals from the October 16, 2015,
order of the Court of Common Pleas of Philadelphia County (trial court) affirming a
Philadelphia Parking Authority (PPA) Hearing Officer’s determination, which
sustained the issuance of a citation to Appellant for violating section 1011.9 of Title
52 of the Pennsylvania Code (Code).1


                                Facts and Procedural History
                On January 9, 2014, PPA’s Taxicab and Limousine Division (TLD)
issued a citation to Appellant for allegedly using a taxicab driver with a suspended


      1
          52 Pa. Code §1011.9 (taxicab service limitations).
driver’s license in violation of section 1011.9 of the Code. Appellant appealed the
issuance of citation and requested an administrative hearing. On October 23, 2014, a
hearing was held before a PPA Hearing Officer.
              Steve Owens, a TLD inspector, testified that he received an
administrative complaint to investigate the records of a taxicab driver, Solo Salagbi.
Owens stated that his investigation revealed that Salagbi’s driver’s license had been
suspended from October 29, 2013, to November 7, 2013; however, notwithstanding
his suspended driver’s license, Owens noted that Salagbi had provided taxicab service
in an Appellant-owned vehicle during the period when his license was suspended.
Owens explained that he relied on a driving record generated by the Pennsylvania
Department of Transportation, Bureau of Driver Licensing in issuing the citation.
(R.R. at 44a- 48a.)
              According to Owens, TLD’s regulations prohibit a taxicab driver from
operating a taxicab without a valid driver’s license. He further testified that TLD’s
regulations require a certificate holder2 to supervise its drivers to ensure that only
authorized drivers provide taxicab service and stated that Salagbi provided at least
one-hundred trips during the period his license was suspended. (R.R. at 48a-49a.)
              Owens explained that Salagbi attempted to renew his taxicab certificate3
when it was discovered that his driver’s license had been suspended, which was the
basis for the administrative complaint. However, he noted that, during the period


       2
         The Code defines a certificate holder as the person to whom PPA issues a certificate of
public convenience. 52 Pa. Code §1001.10(a).

       3
          The Code defines a taxicab certificate as “[a] certificate issued by the Authority
authorizing the holder to provide taxicab service under the act, this part or an order of the
Authority.” 52 Pa. Code §1001.10(a).



                                               2
when Salagbi’s driver’s license was suspended, PPA’s system indicated that Salagbi
possessed a valid taxicab certificate. (R.R. at 50a-52a.)
             By order dated November 6, 2014, the Hearing Officer sustained the
issuance of citation to Appellant for using a driver with a suspended or revoked
driver’s license. Appellant appealed the Hearing Officer’s determination to the trial
court and, on October 16, 2015, the trial court affirmed the PPA’s decision.
Appellant then filed a timely appeal to this Court.
             On appeal, Appellant reiterates the arguments raised before the trial
court. Specifically, Appellant argues that the trial court erred when it determined that
certificate holders are responsible for verifying the validity of a taxicab driver’s
Pennsylvania driver’s license. Appellant also argues that PPA’s retroactive issuance
of the citation violated its due process rights. Finally, Appellant asserts that the trial
court erred because there is no record evidence indicating that Appellant failed to
verify that Salagbi’s driver’s license was valid when it leased its vehicles to him.


                                       Discussion
             Here, the issues raised are identical to those raised and resolved by this
Court in Lindros Taxi v. Philadelphia Parking Authority, __ A.3d __ (Pa. Cmwlth.,
No. 1173 C.D. 2015, filed July 1, 2016). In Lindros Taxi, we reasoned that the Code
does not require a certificate holder to verify that a taxicab driver possesses a valid
driver’s license and, consequently, a certificate holder’s duty to supervise pursuant to
section 1011.9(b) of the Code is satisfied if it verifies that an individual possesses a
current and validly issued taxicab certificate. We adopt the reasoning set forth in
Lindros Taxi and likewise reject the arguments raised by PPA in the present matter.




                                            3
                         Conclusion
Accordingly, the trial court’s order is reversed.




                               ________________________________
                               PATRICIA A. McCULLOUGH, Judge




                              4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sephardic Taxi, LLC,                   :
                  Appellant            :
                                       :    No. 2343 C.D. 2015
            v.                         :
                                       :
The Philadelphia Parking Authority     :


                                     ORDER


            AND NOW, this 22nd day of July, 2016, the October 16, 2015, order
of the Court of Common Pleas of Philadelphia County is reversed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge